
	

115 SRES 330 ATS: Senate Anti-Harassment Training Resolution of 2017
U.S. Senate
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 330
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2017
			Ms. Klobuchar (for herself, Mr. Grassley, Mrs. Capito, Ms. Cortez Masto, Mr. Shelby, Mrs. Feinstein, Mr. McConnell, Mr. Schumer, Mr. Cochran, Mr. Durbin, Mr. Alexander, Mr. Udall, Mr. Roberts, Mr. Warner, Mr. Blunt, Mr. Leahy, Mr. Cruz, Mr. King, Mr. Wicker, and Mrs. Fischer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Mandating anti-harassment training for Senators and  officers, employees, and interns of, and
			 detailees to the Senate.
	
	
 1.Short titleThis resolution may be cited as the Senate Anti-Harassment Training Resolution of 2017. 2.DefinitionsIn this resolution—
 (1)the term covered office means an office, including a joint commission or joint committee, employing Senate employees; (2)the term covered position means a position as—
 (A)a Senate employee that is not a position as a Senate manager; (B)an intern or fellow in a covered office—
 (i)without regard to whether the intern or fellow receives compensation; and
 (ii)if the intern or fellow does receive compensation, without regard to the source of compensation; or
 (C)a detailee in a covered office, without regard to whether the service is on a reimbursable basis;
 (3)the term head of a covered office means— (A)the Senator, officer, or Senate manager having final authority to appoint, hire, discharge, and set the terms, conditions, or privileges of the employment of the Senate employees employed by a covered office; or
 (B)in the case of a covered office that is a joint committee or joint commission, the Senator from the majority party of the Senate who—
 (i)is a member of, or has authority over, the committee or commission; and (ii)(I)serves in the highest leadership role in the committee or commission; or
 (II)if there is no such leadership role for a Senator on the committee or commission, is the most senior Senator on the committee or commission;
 (4)the term officer means an elected or appointed officer of the Senate; (5)the term Senate employee means an employee whose pay is disbursed by the Secretary of the Senate, without regard to the term of the appointment; and
 (6)the term Senate manager means a Senate employee empowered to effect a significant change in the employment status of another Senate employee, such as hiring, firing, failing to promote, reassignment with significantly different responsibilities, or a decision causing a change in benefits.
			3.Anti-harassment training
 (a)Senators, officers, and Senate managersEach head of a covered office and Senate manager shall complete training that addresses the various forms of workplace harassment, including sexual harassment, and related intimidation and reprisal that are prohibited under the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) and their role in recognizing and responding to harassment and harassment complaints.
 (b)Other Senate staffAny individual serving in a covered position shall complete training that addresses the various forms of workplace harassment, including sexual harassment, and related intimidation and reprisal that are prohibited under the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.).
 (c)Ensuring accessThe head of a covered office shall ensure that each individual serving in a covered position or as a Senate manager in the covered office has access to the training required under this section.
			4.Timing
			(a)Initial training
 (1)In generalThe training required under section 3 shall be completed— (A)for an individual elected, appointed, or assigned to a position as a Senator, officer, or Senate manager or to a covered position after the date of adoption of this resolution who was not serving in the same covered office as a Senator, officer, or Senate manager or in a covered position immediately before being so elected, appointed, or assigned, not later than 60 days after the date on which the individual assumes the position; and
 (B)except as provided in paragraph (2), for an individual serving in a position as a Senator, officer, or Senate manager or in a covered position on the date of adoption of this resolution, not later than 60 days after such date of adoption.
 (2)Individuals receiving recent trainingAn individual serving as a Senator, officer, or Senate manager or in a covered position on the date of adoption of this resolution who completed training that addresses the various forms of workplace harassment, including sexual harassment, and related intimidation and reprisal that are prohibited under the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) during the period beginning on the first day of the 115th Congress and ending on such date of adoption shall be deemed to have completed training under paragraph (1)(B).
 (b)Periodic trainingAn individual serving in a position as a Senator, officer, or Senate manager or in a covered position shall complete the training required under section 3 at least once during each Congress beginning after the Congress during which the individual completes the initial training in accordance with subsection (a).
			5.Certification
 (a)In generalNot later than the last day of each Congress, each covered office shall submit to the Secretary of the Senate a certification indicating whether each Senator, officer, and Senate manager serving in a position in the covered office and each individual serving in a covered position in the covered office has completed the training requirements under this resolution during that Congress.
 (b)PublicationNot later than 30 days after the first day of each Congress, the Secretary of the Senate shall publish each certification submitted to the Secretary of the Senate under subsection (a) with respect to the previous Congress on the public website of the Secretary of the Senate.
 6.Regulations or guidanceThe Committee on Rules and Administration of the Senate is authorized to issue such regulations or guidance as it may determine necessary to carry out this resolution.
		
